                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District ofNew York
 KTF                                                   271 Cadman Plaza East
 F.#2016R01900                                         Brooklyn, New York 11201


                                                       June 17, 2021

 By ECF and Electronic Mail

 The Honorable Nicholas G. Garaufis
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                        Re:   United States v. Jason Peltz
                              Criminal DocketNo. 21-154 (NGG)

 Dear Judge Garaufis:

                 The government writes on behalf of the parties to respectfully request an
 adjournment of the status conference currently scheduled for Tuesday, June 22, 2021 at 11 a.m.
 The reason for the request is that the government is in the process of producing discovery and the
 parties anticipate being in a better position to discuss next steps with the Court in a few weeks
 following additional productions. We respectfully request that the Court adjourn the conference
 until the week of July 26, 2021 (although not on Tuesday morning, July 27, 2021), and that
 speedy trial time be excluded until the next status conference.

                                                       Respectfully submitted,

                                                       MARK J. LESKO
                                                       Acting United States Attorney
                                                       Eastern District of New York

s/Nicholas G. Garaufis                           By:         /s/
Hon. Nicholar G. Garaufl&                              Kaitlin T. Farrell
Date:   i>{l"i', '--J                                  Sarah M. Evans
                                                       Assistant U.S. Attorneys
                                                       718-254-7000

cc:       Jeremy Temkin and Ryan McMenamin (counsel for defendant) (by ECF)
          Clerk of Court (NGG) (by ECF)
